CAVANAUGH, Judge,
dissenting:
I respectfully dissent. The majority espouses the proposition that trial counsel’s failure to interview an eyewitness prior to trial is per se ineffectiveness of counsel. I disagree and feel that there must be more that this bare allegation by appellant. In my opinion, to show ineffectiveness one must also prove that a reasonble basis exists for concluding that the uninterviewed witness’ testimony would assist or benefit the appellant’s case. Commonwealth v. Everett, 297 Pa.Super. 320, 443 A.2d 1142 (1982). In doing so appellant would be demonstrating that trial counsel was ineffective in that counsel’s strategy had no no reasonable basis to effectuate appellant’s cause. Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349, 352 (1967).
The majority relies upon Commonwealth v. Jones, 496 Pa. 448, 437 A.2d 958 (1981) as controlling in the instant case. Although the facts are similar in these cases the two are quite distinguishable. In Jones, the uninterviewed witness actually testified at the appellant’s PCHA hearing and provided exculpatory testimony which corroborated the appellant’s in that case. Therefore the appellant in Jones actually went beyond a mere allegation that trial counsel failed to interview an eyewitness. Other cases such as Commonwealth v. Mabie, 467 Pa. 464, 359 A.2d 369 (1976) can be read as failure to investigate a case, as opposed to the situation present here where a single witness, presumptively adverse, was not interviewed.